          Case 2:19-cv-00441-APG-BNW Document 43 Filed 08/19/21 Page 1 of 1



 1                             UNITED STATES DISTRICT COURT
 2                                    DISTRICT OF NEVADA
 3   UBALDO SALDANA-GARCIA,                        Case No. 2:19-cv-00441-APG-BNW
 4                      Petitioner,
           v.                                      ORDER
 5
     BRIAN WILLIAMS, et al.,                       (ECF No. 42)
 6
                        Respondents.
 7

 8         Good cause appearing, I HEREBY ORDER that Respondents’ motion for enlargement of
 9   time (ECF No. 42) is GRANTED. Respondents have until September 13, 2021 to file their
10   answer.
11         Dated: August 19, 2021
12

13
                                                   ANDREW P. GORDON
14                                                 UNITED STATES DISTRICT JUDGE
15

16

17

18

19
20

21

22

23

24

25

26

27

28


                                               1
